Citation Nr: 1425059	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia (elevated cholesterol).  

2.  Entitlement to service connection for cellulitis.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for influenza.

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for myositis.

7.  Entitlement to service connection for a bilateral eye disorder to include astigmatism and presbyopia.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for essential hypertension.  

10.  Entitlement to an initial disability rating in excess of 10 percent for varicose veins, right leg.
	
11.  Entitlement to an initial disability rating in excess of 10 percent for scar, left eyebrow.

12.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

13.  Entitlement to an initial compensable disability rating for left ankle fracture.

14.  Entitlement to an initial compensable disability rating for peripheral edema, left leg.

15.  Entitlement to an initial compensable disability rating for onychomycosis.

16.  Entitlement to an initial compensable disability rating for scars on anterior and posterior side of trunk and right thigh.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for essential hypertension (assigning a 10 percent disability rating), varicose veins, right leg (assigning a 10 percent disability rating), scar, left eyebrow (assigning a 10 percent disability rating), GERD (assigning a 10 percent disability rating), a left ankle fracture (assigning a noncompensable disability rating), peripheral edema of the left leg (assigning a noncompensable disability rating), onychomycosis (assigning a noncompensable disability rating), and scars on the anterior and posterior side of the trunk and right thigh (assigning a noncompensable disability rating).  This decision also denied the Veteran's claims for service connection for hyperlipidemia, cellulitis, a right ankle disorder, influenza, tonsillitis, myositis, an eye disorder, and bilateral hearing loss.  .

The Veteran indicated on his March 2011 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for May 2012 and the Veteran was provided notice of this hearing in April 2012.  In a May 2012 report of contact, the Veteran reported that he could not make his hearing scheduled for May 2012 as he was having surgery and requested that his hearing be rescheduled for some time after August 2012.  As such, a second Travel Board hearing was scheduled for December 2012 and the Veteran was provided notice of this hearing in November 2012.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is treated as if it were withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from November 2013 to December 2013 which pertain to the Veteran's four day hospitalization for complications concerning his hypertension as well as a March 2014 rating decision in which the RO denied a temporary total rating due to the Veteran's hospitalization as it did not exceed 21 days pursuant to 38 C.F.R. § 4.30.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for a bilateral eye disorder and entitlement to an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia (elevated cholesterol) is a laboratory finding and not a disability or disease; it has not been shown the Veteran has any disability associated with elevated cholesterol of service origin.

2.  The Veteran does not have a current diagnosis of cellulitis during the appeal period. 

3.  The Veteran does not have a current diagnosis of a right ankle disorder during the appeal period.

4.  The Veteran does not have a current diagnosis of influenza during the appeal period.

5.  The Veteran does not have a current diagnosis of tonsillitis during the appeal period.

6.  The Veteran does not have a current diagnosis of myositis during the appeal period.

7.  A preponderance of the medical evidence demonstrates that the Veteran has not had a diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 during the appeal period.

8.  For the entire appeal period, the Veteran's varicose veins of the right leg have been manifested by mild intermittent edema which can be relieved by foot elevation or compression hosiery.  There has been no evidence of persistent edema that is incompletely relieved by elevation of the lower extremities.

9.  For the entire appeal period, the Veteran's scar of the left eyebrow has been manifested by no more than one "characteristic of disfigurement."  

10.  For the entire appeal period, the Veteran's GERD has been manifested by heartburn, which is relieved by medication and avoiding certain foods, as well as reflux.  There is no evidence of recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

11.  For the entire appeal period, the Veteran's left ankle disorder has been manifested by pain, instability, tenderness, and, at most, moderate limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

12.  For the entire appeal period, the Veteran's peripheral edema of the left leg has been manifested by mild edema with no evidence of varicose veins.  	

13.  For the entire appeal period, the Veteran's onychomycosis has been manifested by thickening and discoloration of the right foot toenails 1, 4, and 5 as well as thickening and discoloration of the left foot toenails 1 and 5.  The Veteran's onychomycosis does not cause scars; has involved less than 5 percent of the entire body and less than 5 percent of exposed areas affected; and does not require systemic therapy.

14.  For the entire appeal period, the Veteran's scars on anterior and posterior side of trunk and right thigh have been manifested by 1) a scar on the anterior side of the trunk precisely located just above and below the umbilicus measuring 5.5 centimeters (cm.) by 0.6 cm., 2) a scar precisely located at the mid anterior right thigh from a spider bite measuring 2.5 cm. by 0.5 cm., 3) a scar on the posterior side of the trunk precisely located on the lateral left buttock from skin graft harvest measuring 4 cm. by 0.1 cm., 4) a scar on the anterior side of the trunk precisely located on the mid upper abdomen from laparoscopic umbilical hernia repair measuring 1 cm. by 0.2 cm., and 5) a scar on the anterior side of the trunk precisely located just below the umbilicus, a horizontal laparoscopy scar measuring 0.5 cm. by 0.1 cm.  There is no evidence that these scars are deep, unstable, painful, loose their covering repeatedly, cover an area of 144 square inches or greater, or that they adversely affects any function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia (elevated cholesterol) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for cellulitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for influenza have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for service connection for tonsillitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection for myositis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

8.  The criteria for an initial disability rating greater than 10 percent for varicose veins of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, Diagnostic Code (DC) 7120 (2013).

9.  The criteria for an initial disability rating greater than 10 percent for scar of the left eyebrow have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.118, DC 7800 (2013).

10.  The criteria for an initial disability rating greater than 10 percent for GERD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, DCs 7399-7346 (2013).

11.  The criteria for an initial compensable rating for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, DCs 5299-5271 (2013).

12.  The criteria for an initial compensable rating for peripheral edema of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.104, DCs 5299- 7120 (2013).

13.  The criteria for an initial compensable disability rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.16, 4.118, DC 7813 (2013).

14.  The criteria for an initial compensable disability rating for scars on anterior and posterior side of trunk and right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.16, 4.118, DC 7802 (2013).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the service connection issues decided below, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The July 2009 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the increased rating issues decided below, the Board observes that the Veteran has appealed the propriety of the initially assigned ratings for his varicose veins of the right leg, scar of the left eyebrow, GERD, left ankle fracture, peripheral edema of the left leg, onychomycosis, and scars on the anterior and posterior side of the trunk and right thigh from the original grant of service connection. VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service treatment records have been obtained and considered.  Notably, in the Veteran's December 2009 notice of disagreement he indicated that he had been treated for his hypertension by Dr. G.C. for the past three years.  The only treatment record in the claims file from Dr. G.C. is dated in January 2010.  Also, in a July 2010 report of contact, the Veteran reported that VA did not have all of his civilian doctor's records.  While an attempt was made to obtain an authorization form from the Veteran for private treatment records in April 2011, particularly records from Dr. G.C., the Veteran did not respond.  The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). VA has done all that can be done in obtaining evidence for this claim.  Thus VA is not required to provide any more assistance to him with regard to these private records, as the Veteran has not provided a mailing address for Dr. G. nor has he submitted either these records or an authorization form to obtain these records. 38 U.S.C.A. § 5102(a).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in August 2009, October 2009, and February 2011 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1.  Hyperlipidemia

In this case, it has been argued that service connection is warranted for hyperlipidemia, or elevated cholesterol.  The Veteran's service treatment records show an impression of hyperlipidemia as early as January 2009.    
	
Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood).

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the Veteran's hyperlipidemia or elevated cholesterol causes any impairment of earning capacity.  Service connection may not be granted for a laboratory finding.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. §§  1110, 1131.  Nothing in the medical evidence presently on file shows the veteran has a current disability manifested by elevated cholesterol.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, as above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 465 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The issue on appeal is based on the contention that high cholesterol is a disability.  However, when the Veteran's service and post-service medical records are considered together with the applicable law (which shows that there is no competent evidence to show that the claimed condition has been associated with a disease process, and that it is not a disability), the Board finds that the evidence outweighs the Veteran's contentions that his high cholesterol warrants service connection. 

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim of service connection for elevated cholesterol, and his claim therefore must be denied. 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


2. Cellulitis/ Myositis

The Veteran's service treatment records show a notation of traumatic myositis and cellulitis of the right lower leg as early as June 2006, at which time, the Veteran was referred for a plastic surgery consultation.  October 2006, August 2007, March 2008, and January 2009 records continue to show both cellulitis and traumatic myositis as conditions experienced by the Veteran.  

The Veteran submitted a claim for service connection for cellulitis and myositis immediately upon separation from service, July 2009, and was afforded a VA general examination in August 2009.  With regard to the cellulitis claim, the examiner noted the Veteran's history regarding a diagnosis of right leg cellulitis in 1988.  Specifically, the Veteran reported that right leg cellulitis developed immediately after a 1988 shrapnel injury.  According to the Veteran, the infection responded to antibiotics and wound debridement.  The skin disease did not involve any areas that were exposed to the sun.  Due to the Veteran's skin condition, he did not have any exudation, ulcer formation, itching, shedding, or crusting.  The Veteran denied undergoing any treatment over the past 12 months.  He reported that he had not used UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  The Veteran reported that he did not experience any overall functional impairment from this condition.  

The Veteran also reported  a diagnosis of traumatic myositis of the right lower leg due to shrapnel trauma in 1988 with secondary left leg myositis due to excessive weight bearing to compensate for the right leg injury.  The condition of the myositis was the lower legs, bilaterally.  The injury occurred by shrapnel and the wound was deep penetrating.  The Veteran received treatment, including hospitalization for three weeks.  The extent of the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerve.  The Veteran reported pain in the right lower leg which occurred seven times per week and lasted for approximately one hour each time.  The pain was localized and was of a burning and cramping nature.  The pain level was an eight on a scale from one to ten.  The pain could be exacerbated by physical activity.  It was relieved by rest and by leg elevation.  At the time of the pain, he could function without medication.  The Veteran described no left leg symptoms at present.  From the muscle injuries, he currently had loss of strength, weakness, and pain.  There was no easy fatigability, impairment of coordination and inability to control movement.  Specifically, he had loss of strength and weakness that he defined as not being able to stand as much as he wanted to due to right leg pain, and right leg pain after standing approximately 30 minutes.  There were no complications from the muscle injuries.  The Veteran was not receiving any treatment for this condition.  He was able to return to the original service duty he was performing at the time of the injury, but only at modified duty.  The modified duty consisted of desk duty and limited physical exercises from 1988 until discharge in 2009.  The injuries affected body functioning; there was difficulty standing more than 30 minutes.  He stated that he could keep up with his normal work requirements.  With regard to overall functional impairment the Veteran reported difficulty standing or walking more than 30 minutes at a time.  

On physical examination of the skin, the examiner noted scars on the anterior side of the trunk, the mid anterior right thigh, and the left eyebrow.  Notably, the scar on the mid anterior right thigh was noted to be due to a spider bite.  On physical examination of the extremities, it was noted that the Veteran had mild edema bilaterally and a skin graft to the distal right medial lower leg.  Notably, the examiner found varicose veins on the right side.  On musculoskeletal examination, leg length from the anterior superior iliac soine to the medial malleolus was 95 cm. on the right and 95 cm. on the left.  It was noted that Muscle Group XII was involved.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was no muscle wound present and there were no signs of lowered endurance or impaired coordination.  For Muscle Group XII, muscle strength was graded at 5.  The muscle injury did not affect the function of the particular body part it controlled.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve.  

With regard to the reported history of cellulitis and traumatic myositis of the legs the examiner wrote that no current diagnoses of these disorders could be made as the conditions had resolved.

The Board finds the Veteran's claims for service connection for cellulitis and myositis must be denied as he does not have a current diagnosis of such disorders at any point during the appeal period.  In this regard, the post-service medical records fail to show any present complaints, treatment, or diagnoses of cellulitis and/or myositis.  Moreover, the August 2009 VA contract examiner noted the Veteran's in-service injuries but found no residuals of those injuries on examination.  As indicated previously, such opinions are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinions.  There is no contrary medical opinion of record.  

In this regard, the Board notes that the Veteran is competent to describe the current nature and appearance of his lower extremities, to include skin and muscle issues.  However, he is not competent to diagnose cellulitis and/or myositis.  As such, the question of whether the Veteran has current cellulitis and/or myositis may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have current diagnoses of cellulitis and/or myositis.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such claimed disorders is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for cellulitis and/or myositis.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

3. Right Ankle Disorder

The Veteran's service treatment records show that the Veteran sprained his right ankle in October 1990.  He injured this ankle again in February 1991 and complained of recurrent swelling and pain in this ankle in April 1991.    

The Veteran submitted a claim for service connection for a right ankle disorder immediately upon separation from service, July 2009, and was afforded a VA general examination in August 2009.  With regard to the Veteran's ankles, the Veteran reported a bilateral ankle disorder since 2005.  According to the Veteran, the condition began without trauma.  Specifically, he noted ankle pain walking down a hill.  With regard to symptoms, the Veteran experienced weakness, swelling, lack of endurance, locking, and pain.  He indicated that he did not experience stiffness, heat, redness, giving way, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran reported experiencing the following flare-ups as often as three times per week and each time lasting for 30 minutes.  His pain was of the severity of an eight on a scale from one to ten.  The flare-ups were precipitated by physical activity and alleviated by rest.  During the flare-ups, he experienced functional impairment described as difficulty walking downhill.  He reported difficulty with standing/walking and also described difficulty walking downhill.  He also described symptoms of "popping" with movement.  The Veteran was not receiving any treatment for this condition.  He reported that he never was hospitalized nor had any surgery for this condition.  He stated that his condition had not resulted in any incapacitation.  He had not had any joint replacement.  

Physical examination of the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, grainage, subluxation, or guarding of movement.  Initial range of motion of the right ankle revealed dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  After repetitive use of the right ankle, dorsiflexion was to 20 degrees and plantar flexion was to 40 degrees.  There was no additional limitation in degrees and no additional limitation after repetitive use.  On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

With regard to the claimed bilateral ankle disorder, the examiner wrote that there was no diagnosis because there was no pathology to render a diagnosis.  While the examiner noted that the Veteran did have a residual scar due to an in-service parachute jump, this was located under the right eyebrow and on the right anterior thigh.  

The Board finds the Veteran's claim for service connection for a right ankle disorder must be denied as he does not have a current diagnosis of such disorder at any point during the appeal period.  In this regard, the post-service medical records fail to show any present complaints, treatment, or diagnosis of a right ankle disorder.  Moreover, the August 2009 VA contract examiner noted the Veteran's in-service right ankle complaints but found no current right ankle disorder on examination.  As indicated previously, such opinion is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

In this regard, the Board notes that the Veteran is competent to describe the current nature and appearance of his right ankle.  However, he is not competent to diagnose a right ankle disorder.  As such, the question of whether the Veteran has a current right ankle disorder may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have a current diagnosis of a right ankle disorder.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such claimed disorder is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

4. Influenza/Tonsillitis

The Veteran's service treatment records show a notation of influenza as early as October 2006 and a notation of both influenza and tonsillitis in January 2009.  

The Veteran submitted a claim for service connection for influenza and tonsillitis immediately upon separation from service, July 2009, and was afforded a VA general examination in August 2009.  With regard to the influenza claim, the Veteran reported being diagnosed with a chronic cough.  The condition occurred from 2007 to January 2009.  The Veteran described the symptoms of a daily nonproductive cough that occurred during treatment of hypertension with Lisinopril and resolved with change to Nifedipine in January 2009.  He related that this condition was currently resolved and that he was not receiving any treatment for the condition.  He also reported that he was not experiencing any overall functional impairment from this condition.  

With regard to the tonsillitis claim, the Veteran reported being diagnosed with tonsillitis in 2003.  He denied having any sinus problems.  He reported no symptoms of thick and foul smelling discharge from the nose, interference with breathing through the nose, pain, crusting, or hoarseness.  The bone condition had never been infected.  He stated that he had not received any treatment.  Additionally, the Veteran indicated that his tonsillitis had resolved.  He reported that he did not experience any overall functional impairment from this condition.  

On physical examination of the head, ears, nose, and throat, it was noted that the head was normocephalic and atraumatic.  The nasal septum was at midline.  The oral cavity revealed no lesion and dentition was grossly intact.  Examination of the throat revealed that mucosa was intact and there was no pharyngeal erythema or exudate.  Ear lobe and cartilage was normal.  External auditory canal revealed no exudate or lesion and tympanic membranes were intact.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no sacar and no disfigurement.  There was no rhinitis noted in examination of the nose.  On physical examination of the lungs, breath sounds were symmetric, there were no rhonchi or rales, and expiratory phase was within normal limits.

With regard to the Veteran's claimed condition of chronic influenza, the examiner wrote that no diagnosis could be made as the condition had resolved.  Pecifically, the examiner wrote that there was no evidence of malnutrition, vitamin deficiency, or infection found in the examination.  With regard to the Veteran's claimed condition of tonsillitis, the examiner wrote that there was no diagnosis because the condition had resolved.  Specifically, the examiner wrote that there was no finding of bacterial rhinitis.

The Board finds the Veteran's claims for service connection for influenza and tonsillitis must be denied as he does not have a current diagnosis of such disorders at any point during the appeal period.  In this regard, the post-service medical records fail to show any present complaints, treatment, or diagnoses influenza and/or tonsillitis.  Moreover, the August 2009 VA contract examiner noted the Veteran's in-service treatment for influenza and tonsillitis but found no residuals of these illnesses on examination.  As indicated previously, such opinions are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinions.  There is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran is competent to describe the current nature of his respiratory system.  However, he is not competent to diagnose influenza and/or tonsillitis.  As such, the question of whether the Veteran has current influenza and/or tonsillitis may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have current diagnoses of influenza and/or tonsillitis.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such claimed disorders is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for influenza and/or tonsillitis.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

5. Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service exposure to excessive noise while working as a Parachute Rigger.  Specifically, the Veteran explained in his July 2009 substantive appeal that he developed bilateral hearing loss after an in-service improvised explosive device (IED) explosion.  

The Veteran's service treatment records are negative for either hearing loss during service.  Significantly, an audiological examination report conducted during his enlistment in December 1983 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
0
0
Left Ear
15
10
5
0
0

In his December 1983 Report of Medical History the Veteran denied hearing loss.  

While an audiological evaluation at the Veteran's separation is not of record, audiological examination reports conducted during service reveal the following:

December 1984
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
0
0
Left Ear
15
10
5
0
0

May 1987
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
0
0
0
Left Ear
20
10
0
0
0

November 1987
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
0
0
Left Ear
10
5
5
0
0

January 1996
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
0
0
10
Left Ear
10
10
5
5
0

The Veteran filed a claim for service connection for bilateral hearing loss in July 2009, immediately following his separation from service.  He was afforded a VA audiological contract examination in August 2009.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
20
25
25
Left Ear
25
25
25
20
20

Puretone Threshold Average
Right Ear
24
Left Ear
23

Speech discrimination
Right Ear
96%
Left Ear
96%

Notably, this report does not show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  

Thereafter, he was afforded a second VA audiological contract examination in October 2009.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
80
75
95
95
95
Left Ear
40
45
50
65
75

Puretone Threshold Average
Right Ear
90
Left Ear
59

Speech discrimination
Right Ear
88%
Left Ear
95%

Notably, this report does show bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  

In October 2010, the case was referred to a VA contract examiner to resolve the discrepancy in the findings of the August and October 2009 VA examinations.  The examiner reviewed the record and noted that the Veteran's hearing was within normal limits from 1987 to 1997 followed by two inconsistent audiological examinations in 2009.  The examiner opined that the Veteran had some hearing loss, as demonstrated by a January 2010 hearing screening test, as this was the most recent testing.  The examiner wrote that it was less likely as not that the findings of the August 2009 VA contract examiner were reliable because it is rare that a person will have the same threshold level of hearing at 7 out of 10 frequencies (between the two years) and the other three were almost the same.  The examiner wrote that it was also less likely than not that October 2009 findings were reliable as they were so significantly different than the testing done just two months previously as well as the speech recognition was "too good" for the indicated level of hearing loss, especially given the level at which the speech recognition scores were obtained.  The examiner wrote that it was possible that the findings on both examinations were skewed by the presence of the Veteran's claimed tinnitus and, therefore, the Veteran merely mistook the tinnitus for the sounds he was to respond to.  Based on evidence provided for review, the examiner wrote that the Veteran needed to have another complete evaluation and it was suggested that the examiner be given the inconsistent results that were obtained the previous year as a reference of what to be on the lookout for when testing.  This recommendation was based on the inconsistency of the two tests performed in 2009 and the fact that the 2010 results were merely a screening and did not give diagnostic findings.  

Thereafter, the Veteran was afforded a third VA audiological contract examination in February 2011.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
20
20
20
Left Ear
50
60
70
65
70

Puretone Threshold Average
Right Ear
20
Left Ear
66.25

Speech discrimination
Right Ear
94%
Left Ear
94%

With regard to the right ear, the examiner wrote that the Veteran had hearing within normal limits.  With regard to the left ear, the examiner wrote that she was unable to determine the exact amount of hearing loss, if any, in the left ear due to the Veteran's inconsistent responses.  It was noted that OAE results in the left ear were consistent with no more than  a mild hearing loss.  It was noted that the Veteran was difficult to test on at least two other occasions, August 2009 and October 2009.      

Notably, this report does not show bilateral hearing loss pursuant to 38 C.F.R. § 3.385 for the right ear.  It is unclear whether this report shows hearing loss pursuant to 38 C.F.R. § 3.385 for the left ear.   

The Board finds that service connection for bilateral hearing loss is not in order.  Significantly, a preponderance of the evidence demonstrates that the Veteran does not have a diagnosis of bilateral hearing loss for VA compensation purposes.  The Board notes that the record contains conflicting medical opinions on the question of whether the Veteran has bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  On one hand, the August 2009 and February 2011 audiological findings are negative for bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  On the other hand, October 2009 audiological findings are positive for hearing loss pursuant to 38 C.F.R. § 3.385.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical evidence, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v, 22 Vet. App. at 304.

As regards the August 2009 and October 2009 audiological findings, as above, the October 2010 examiner noted that the findings of the August 2009 VA contract examiner were not reliable because it is rare that a person will have the same threshold level of hearing at 7 out of 10 frequencies (between the two years) and the other three were almost the same.  The examiner also wrote that it was also less likely than not that October 2009 findings were reliable as they were so significantly different than the testing done just two months previously as well as the speech recognition was "too good" for the indicated level of hearing loss, especially given the level at which the speech recognition scores were obtained.  The examiner wrote that it was possible that the findings on both examinations were skewed by the presence of the Veteran's claimed tinnitus and, therefore, the Veteran merely mistook the tinnitus for the sounds he was to respond to.  Based on evidence provided for review, the examiner wrote that the Veteran needed to have another complete evaluation and it was suggested that the examiner be given the inconsistent results that were obtained the previous year as a reference of what to be on the lookout for when testing.  This recommendation was based on the inconsistency of the two tests performed in 2009 and the fact that the 2010 results were merely a screening and did not give diagnostic findings.  
 
By contrast, the Board finds highly probative the opinion of the February 2011 examiner.  In a February 2011 VA examination report, the examiner wrote that the Veteran had hearing within normal limits.  With regard to the left ear, the examiner wrote that she was unable to determine the exact amount of hearing loss, if any, in the left ear due to the Veteran's inconsistent responses.  It was noted that OAE results in the left ear were consistent with no more than  a mild hearing loss.  It was noted that the Veteran was difficult to test on at least two other occasions, August 2009 and October 2009.

As such, while the October 2009 audiological findings show hearing loss for VA compensation purposes, the results of the most recent February 2011  examination show that the Veteran does not meet the criteria for a diagnosis of either right or left ear hearing loss pursuant to  38 C.F.R. § 3.385.  As above, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau, 492 F. 3d at 1372; Davidson v. Shinseki, 581 F.3d at 1313.  However, the Veteran's perception of hearing loss is outweighed by the objective audiometric testing which does not show the existence of a current bilateral hearing loss per VA standards.  Overall, the VA audiometric findings of no bilateral hearing loss disability greatly outweigh the Veteran's personal beliefs.   As such, his service connection claim for bilateral hearing loss must be denied due to lack of a current disability for any time during the appeal period.  38 U.S.C.A. § 5107(b).

III.  Increased Rating Analysis

The Veteran seeks a higher disability rating for his service-connected varicose veins of the right leg, scar of the left eyebrow, GERD, left ankle fracture, peripheral edema of the left leg, onychomycosis, and scars on the anterior and posterior side of the trunk and right thigh.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

1. Varicose Veins of the Right Leg

The Veteran's service-connected varicose veins of the right leg are currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7120.  Under DC 7120, a 10 percent evaluation requires varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation requires persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation requires massive board-like edema with constant pain at rest.

Note: These evaluations are for involvement of a single extremity. If more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (§ 4.26), if applicable.

Evidence relevant to the level of severity of the Veteran's varicose veins of the right leg includes a VA general contract examination dated in August 2009.  During this examination the Veteran reported that he was diagnosed with bilateral varicose veins of the lower legs in 2001.  He reportedly experienced leg edema intermittently which could be relieved by foot elevation or compression hosiery.  There was bulging of the veins in the posterior and medial calves, especially at the end of the day.  He had no leg pain, dark pigmentation of the skin, eczema, or ulceration.  The treatment was support hose and leg elevation at night.  Additionally, the Veteran reported dark pigmentation of the right lower leg at the site of skin grafting.  The Veteran reported that he did not experience any overall functional impairment from this condition.  

Examination of the extremities was abnormal.  Specifically, there was mild edema bilaterally and a skin graft to the distal right medial lower leg above the ankle that measured 5 cm. by 5 cm..  There was also an area of hyperpigmentation from the burn extending distally from the graft site on the right medial lower leg that, itself, measured 5 cm. in width and 16 cm. in length.  Edema of the right lower extremity was 1+, and 1+ in the left lower extremity.  Examination revealed varicose veins present on the right side.  On the right, there was no ulcer present.  There was 1+ edema but elevated edema and stasis pigmentation were absent.  Varicose veins were not observed in the left leg.  There was no eczema.

Given the evidence above, the Board finds that the evidence does not support a disability rating in excess of 10 percent for varicose veins of the right leg.  Review of the competent medical evidence of record does not show persistent edema that is incompletely relieved by elevation of the extremity, as required to meet the criteria for a rating of 20 percent under DC 7120.  The August 2009 VA examiner noted only 1+ edema but no elevated edema.  Thus, there is no competent medical evidence that would support a finding of persistent edema that is incompletely relieved by elevation of the lower extremities.  Rather, the Veteran's varicose veins of the right leg have been manifested by no more than intermittent edema of the leg, relieved by elevation of extremity or compression hosiery.  Such symptomatology supports the current 10 percent rating for varicose veins of the right leg.

Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected varicose veins of the right leg in this case does not more nearly approximate the next higher rating.  

2.  Scar of the left eyebrow

The Veteran's service-connected scar of the left eyebrow is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7800.  Under DC 7800, scars of the face or neck with one characteristic of disfigurement warrant a 10 percent evaluation.  A 30 percent evaluation is warranted for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 50 percent evaluation is warranted for four or five "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  A 70 percent evaluation is warranted for six or more "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  38 C.F.R. § 4.118, DC 7800.

"Characteristics of disfigurement" include scar five or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  Id. at Note (1).

Evidence relevant to the level of severity of the Veteran's scar of the left eyebrow includes a VA general contract examination dated in August 2009.  During this examination the Veteran reported that he had a scar below the left eyebrow as a result of a laceration caused when he landed in concertina wire during a parachute jump in 1988.  The laceration was sutured.  The Veteran indicated that the scar was not painful and that it did not result in skin breakdown.  He reported no other symptoms and indicated that he did not experience any functional impairment due to the scar.  

Physical examination of the scar showed that the scar was a linear scar that measured 2.2 cm. by 0.2 cm.  The scar was not painful on examination and there was no skin breakdown.  This was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  The scar did not adhere to underlying tissue.  On palpation the scar was elevated.  The scar texture was normal.  It was not shiny, scaly, or atrophic and did not have any irregularities.  There was no hypopigmentation of the scar and it was not indurated or inflexible.  There was no underlying soft tissue loss and no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

Given the evidence above, the Board finds that the evidence does not support a disability rating in excess of 10 percent for scar of the left eyebrow.  Review of the competent medical evidence of record does not show for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips)., as required to meet the criteria for a rating of 30 percent under DC 7800.  The August 2009 VA examiner noted only one "characteristic of disfigurement," specifically, an elevated scar on palpation.  There is no competent medical evidence that would support a finding of more than one "characteristic of disfigurement."  Rather, the Veteran's scar of the left eyebrow scar is not five or more inches in length; is not at least one-quarter inch wide at widest part; is not adherent to underlying tissue; does not result in skin hypo-or hyper-pigmented in an area exceeding six square inches; does not result in skin of abnormal texture in an area exceeding six square inches; does not result in underlying soft tissue missing in an area exceeding six square inches; and does not result in skin indurated and inflexible in an area exceeding six square inches.  Such symptomatology supports the current 10 percent rating for the Veteran's left eyebrow scar.

Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected left eyebrow scar in this case does not more nearly approximate the next higher rating.  

3.  GERD

The Veteran's GERD, is rated by analogy under 38 C.F.R. § 4.115a, DC 7399-7346.  Under DC 7346, a 10 percent evaluation is warranted when there is at least one recurring attack of typical severe abdominal pain in the past year.  A 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  

Note (1) to DC 7346 indicates that abdominal pain in this condition must be confirmed as resulting from pancreatitis by appropriate laboratory and clinical studies.  

Evidence relevant to the level of severity of the Veteran's GERD includes a VA general contract examination dated in August 2009.  During this examination the Veteran reported being diagnosed with esophagitis, GERD, and gastroenteritis in 2006.  The conditions were not due to injury or trauma and did not affect general body health or body weight.  The Veteran reported heartburn, epigastric pain and reflux, as well as regurgitation of stomach contents, most often at night.  Specifically, the symptoms of pain in the stomach and heartburn occurred with eating spicy or fatty foods.  The symptoms occurred intermittently, as often as three times per week, with each occurrence lasting one hour.  The number of attacks in the past year was 156.  When experiencing abdominal pain, the Veteran had difficulty lifting more than 10 pounds.  

He did not report any dysphagia, scapular pain, arm pain, haematemesis, passing of black-tarry stools, nausea, or vomiting.  He also denied abdominal distention, diarrhea, and constipation.  He had not received esophageal dilation treatment because this treatment had not been necessary.  His treatment included Kapidex 60 milligrams (mg) daily with decrease in heartburn for the day without side effects.  He had very little heartburn with medication.  The Veteran reported that he was never hospitalized nor had any surgery for this condition.  Additionally, the Veteran indicated that he avoided fatty and spicy food to control reflux of food into the esophagus.  He did not, to his knowledge, have a hiatal hernia.  The Veteran reported that he did not experience any overall functional impairment from these conditions.  

Physical examination of the abdomen revealed tenderness to palpation.  There were no findings of liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascities, splenomegaly, or aortic aneurysm.  The findings were diffuse tenderness with abdominal palpation and with application of the stethoscope.  There was no inguinal, ventral, umbilical, or femoral hernia present.  An upper GI series was within normal limits.

The examiner diagnosed GERD and noted subjective factors of heartburn and reflux of stomach contents.  There were no objective factors.  The hiatal hernia/GERD condition did not cause significant anemia and there were no findings of malnutrition.  With regard to the claimed esophagitis, the examiner noted that this diagnosis was not possible because this was a diagnosis that required direct visualization of the esophagus.  With regard to the claimed gastroenteritis, the examiner noted that no diagnosis of this condition could be made as the condition had resolved.  

Given the evidence of record, the Board finds that disability rating greater than 10 percent for the Veteran's GERD is not warranted.  The next higher rating of 30 percent requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran has denied dysphagia for solids or liquids, and hematemesis or melena.  Furthermore, the record shows that the Veteran's symptoms are relieved, for the most part, by taking Kapidex and avoiding spicy and fatty foods.  Such findings are not indicative of considerable impairment of health and are already contemplated in the assigned evaluation.  

Accordingly, the Board finds that a 10 percent rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected GERD in this case does not more nearly approximate the next higher rating.  

4.  Left Ankle Fracture

The Veteran's service-connected left ankle disorder is rated by analogy under 38 C.F.R. § 4.71a, DC 5299-5271.  Under DC 5271, marked limitation of motion of the ankle warrants a 20 percent evaluation.  A moderate limitation of motion of the ankle warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II indicates that normal ankle dorsiflexion is from 0 to 20 degrees and normal ankle plantar flexion is from 0 to 45 degrees.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6.

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration.

Evidence relevant to the level of severity of the Veteran's left ankle disorder includes a VA general contract examination dated in August 2009.  With regard to the Veteran's ankles, the Veteran reported a bilateral ankle disorder since 2005.  According to the Veteran, the condition began without trauma.  Specifically, he noted ankle pain walking down a hill.  With regard to symptoms, the Veteran experienced weakness, swelling, lack of endurance, locking, and pain.  He indicated that he did not experience stiffness, heat, redness, giving way, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran reported experiencing the following flare-ups as often as three times per week and each time lasting for 30 minutes.  His pain was of the severity of an eight on a scale from one to ten.  The flare-ups were precipitated by physical activity and alleviated by rest.  During the flare-ups, he experienced functional impairment described as difficulty walking downhill.  He reported difficulty with standing/walking and also described difficulty walking downhill.  He also described symptoms of "popping" with movement.  The Veteran was not receiving any treatment for this condition.  He reported that he never was hospitalized nor had any surgery for this condition.  He stated that his condition had not resulted in any incapacitation.  He had not had any joint replacement.  

Physical examination of the left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no deformity and no ankylosis.  Initial range of motion of the left ankle revealed dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  After repetitive use of the left ankle, dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees.  There was no additional limitation in degrees and no additional limitation after repetitive use.  On the left, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

With regard to the claimed bilateral ankle disorder, the examiner wrote that there was no diagnosis because there was no pathology to render a diagnosis.  While the examiner noted that the Veteran did have a residual scar due to an in-service parachute jump, this was located under the right eyebrow and on the right anterior thigh.  

In the November 2009 rating decision which granted service connection for a left ankle disorder, it was noted that, although the August 2009 VA examiner did not render a diagnosis regarding the left ankle, service connection for a left ankle disorder was granted based on the Veteran's prior fracture of the left ankle in service.  

Considering the pertinent evidence in light of the above, the Board finds that an initial compensable disability rating for the Veteran's residuals of a left ankle fracture is not warranted.  A compensable rating for limitation of motion of the ankle pursuant to DC 5271 requires moderate limitation of motion.  See 38 C.F.R. § 4.71a.  In this case, the evidence shows that the Veteran's range of motion for his left ankle is 15 out of 20 degrees for dorsiflexion and 40 out of 45 degrees of plantar flexion, which still allows for much movement of the ankle.  Thus, the medical evidence documents that the service-connected left ankle disorder is productive of, at most, mild limitation of motion of the ankle under DC 5271.

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40  and 4.45, Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011) and DeLuca, supra.  The Veteran's additional symptoms include pain, weakness, swelling, lack of endurance, locking, and pain.  However, the Veteran reported that his only functional impairment was difficulty walking downhill.  Based on subjective evidence demonstrating that the Veteran's additional symptoms do not result in functional loss, other than difficulty walking downhill, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 10 percent evaluation. 38 C.F.R. § 4.71a  , DC 5271.  As such, a higher evaluation based on limitation of motion is not warranted. Id.  

Accordingly, the Board finds that a noncompensable rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected left ankle disorder in this case does not more nearly approximate the next higher rating.  

5. Peripheral Edema of the Left Leg

The Veteran's service-connected peripheral edema of the left leg is currently evaluated as noncompensable disabling under 38 C.F.R. § 4.104, DC 7199-7120.  Under DC 7120, a 10 percent evaluation requires varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent evaluation requires persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation requires massive board-like edema with constant pain at rest.

Note: These evaluations are for involvement of a single extremity. If more than one extremity is involved, evaluate each extremity separately and combine (under § 4.25), using the bilateral factor (§ 4.26), if applicable.

Evidence relevant to the level of severity of the Veteran's peripheral edema of the left leg includes a VA general contract examination dated in August 2009.  During this examination the Veteran reported that he was diagnosed with bilateral varicose veins of the lower legs in 2001.  He reportedly experienced leg edema intermittently which could be relieved by foot elevation or compression hosiery.  There was bulging of the veins in the posterior and medial calves, especially at the end of the day.  He had no leg pain, dark pigmentation of the skin, eczema, or ulceration.  The treatment was support hose and leg elevation at night.  The Veteran reported that he did not experience any overall functional impairment from this condition.  

Examination of the extremities was abnormal.  Specifically, there was mild edema bilaterally.  Examination revealed varicose veins present on the right leg but not the left leg.  There was no eczema.

Given the evidence above, the Board finds that the evidence does not support an initial compensable disability rating for peripheral edema of the left leg.  Review of the competent medical evidence of record does not show varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery, as required to meet the criteria for a rating of 10 percent under DC 7120.  The August 2009 VA examiner noted only mild edema of the left leg with no varicose veins.  Thus, there is no competent medical evidence that would support a finding of varicose veins in the left leg.  Rather, the Veteran's peripheral edema of the left leg has been manifested by no more than mild edema of the leg, relieved by elevation of extremity or compression hosiery with no varicose veins.  Such symptomatology supports the current noncompensable rating for peripheral edema of the left leg.

Accordingly, the Board finds that a noncompensable rating is the appropriate evaluation for this disability and that the degree of impairment resulting from the service-connected peripheral edema of the left leg in this case does not more nearly approximate the next higher rating.

6. Onychomycosis and Scars on Anterior and Posterior Side of Trunk and Right Thigh

The Veteran's onychomycosis is currently rated as noncompensably disabling under 38 C.F.R. § 4.118, DC 7813.  DC 7813 pertains to dermatophytosis, and indicates that this disorder should be rated based on scars (DCs 7801-7805) or dermatitis (DC 7806), depending on the predominant disability.  The Veteran's scars on anterior and posterior side of trunk and right thigh are rated as noncompensably disabling  under 38 C.F.R. § 4.118, DC 7802.  

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805. Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating
	
Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805.

Under DC 7806, dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable rating.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12- month period warrants a 10 percent rating.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema warrants a 60 percent rating if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806.  Additionally, dermatitis can alternatively be rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, DC 7806.

Evidence relevant to the current level of severity of the Veteran's onychomycosis and scars on the anterior and posterior side of trunk and right thigh includes a VA contract general examination conducted in August 2009.  

With regard to the onychomycosis, physical examination of the skin revealed thickening and discoloration of the right foot toenails 1, 4, and 5 as well as thickening and discoloration of the left foot toenails 1 and 5.  The examiner noted that this was toenail onychomycosis and had the following characteristics: abnormal texture of less than six square inches with no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  The condition made up zero percent of the exposed area and 0.01 percent of the whole body area.  The condition was not associated with a systemic disease and did not manifest in connection with a nervous condition.  

With regard to the scars on the anterior and posterior side of trunk and right thigh, the Veteran reported the following with regard to each scar:  

1) A scar of the mid abdomen was the result of a repair of an umbilical hernia.  The initial surgery was in January 2006 and there was a subsequent reoperation in March 2006 due to infection.  The Veteran indicated that the scar was not painful.  Past symptoms included skin breakdown, once after surgery due to infection.  There were no other symptoms and the Veteran did not experience any functional impairment due to the scar.  

2) A scar of the right upper leg was caused by the bite of a brown recluse spider in May 1992.  The Veteran indicated that the scar was not painful and that he did not experience skin breakdown.  There were no other symptoms and the Veteran did not experience and functional impairment due to the scar.
3) A scar on the left buttock was caused by surgery (skin graft donor site) in 1988.  The Veteran indicated that the scar was not painful and that he did not experience skin breakdown.  There were no other symptoms and the Veteran did not experience and functional impairment due to the scar.

4) A scar of the mid upper abdomen was caused by surgery (abdominal laparoscopy for umbilical hernia repair) in 2006.  The Veteran indicated that the scar was not painful and that he did not experience skin breakdown.  There were no other symptoms and the Veteran did not experience and functional impairment due to the scar.

5) A scar of the lower abdomen just below the umbilicus was caused by surgery (laparoscopy for umbilical hernia repair) in 2006.  The Veteran indicated that the scar was not painful and that he did not experience skin breakdown.  There were no other symptoms and the Veteran did not experience and functional impairment due to the scar.

Physical examination of these scars revealed the following: 

1) A scar on the anterior side of the trunk precisely located just above and below the umbilicus.  This was a linear scar and the entire scar measured 5.5 cm. by 0.6 cm.

2) A scar precisely located at the mid anterior right thigh from a spider bite.  This was a linear scar and the entire scar measured 2.5 cm. by 0.5 cm.

3) A scar on the posterior side of the trunk precisely located on the lateral left buttock from skin graft harvest.  This was a linear scar and the entire scar measured 4 cm. by 0.1 cm.  

4) A scar on the anterior side of the trunk precisely located on the mid upper abdomen from laparoscopic umbilical hernia repair.  This was a linear scar and the entire scar measured 1 cm. by 0.2 cm.

5) A scar on the anterior side of the trunk precisely located just below the umbilicus, a horizontal laparoscopy scar.  This was a linear scar and the entire scar measured 0.5 cm. by 0.1 cm.  

Notably, none of these scars were painful on examination.  These scars did not result in skin breakdown.  Each of these scars were superficial with no underlying tissue damage.  Inflammation and edema were absent in each of these scars and there had been no keloid formation.  These scars were not disfiguring and did not limit the Veteran's motion.  Significantly, there were no limitations of function with regard to any of these scars.  

The Board finds that the preponderance of the evidence is against assigning an initial compensable rating for the Veteran's onychomycosis or scars on the anterior and posterior side of trunk and right thigh.  

With regard to the Veteran's onychomycosis, this condition does not cover 5 percent or more of the entire body; or 5 percent or more of exposed areas.  The August 2009 VA examiner found, thickening and discoloration of the right foot toenails 1, 4, and 5 as well as thickening and discoloration of the left foot toenails 1 and 5.  The condition made up zero percent of the exposed area and 0.01 percent of the whole body area.  There is no indication that the Veteran receives medication or treatment, including systemic therapy such as corticosteroids or other immunosuppressive drugs, for his onychomycosis. 


With regard to the scars on the anterior and posterior side of trunk and right thigh, there is a complete absence of any competent or objective medical evidence on file which shows that the Veteran suffers from any residuals of these service-connected scars.  There is no evidence that these scars are deep, unstable, painful, loose their covering repeatedly, cover an area of 144 square inches or greater, or that they adversely affects any function.  As such, they are appropriately rated as noncompensable.  

Accordingly, the Board finds that noncompensable ratings are the appropriate evaluations for these disabilities and that the degree of impairment resulting from the service-connected onychomycosis or scars on the anterior and posterior side of trunk and right thigh in this case does not more nearly approximate the next higher rating.  

7. Other Considerations

With regard to each of the ratings discussed above, the Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable DCs.  Because there are specific DCs to evaluate each of these conditions, consideration of other DCs for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific DC to rate the disability).  See also Butts v. Brown, 5 Vet. App. 532 (1993).

Additionally, the Board has considered the Veteran's statements that higher disability ratings are warranted for his service-connected disabilities.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his service-connected disabilities because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected disabilities currently on appeal.  Accordingly, increased ratings for these disabilities must be denied.  In so finding, the Board adds that there is no evidence that these disabilities has exceeded the current rating assigned at any time during the period on appeal.  Therefore, there is no basis for any staged rating.  Fenderson , 12 Vet. App. at 119.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.  

Here, the Board finds that the Veteran's service-connected disabilities addressed above are fully addressed by the rating criteria under which such disabilities are rated. Specifically, the Veteran's assigned ratings contemplate his symptoms, as well as his functional impairment resulting from such.  Therefore, there are no additional symptoms of the Veteran's service-connected disabilities that are not addressed by the rating schedule.  Accordingly, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Hence, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "art and parcel" of the claim for benefits for the underlying disability.  In the instant case, though the Veteran was reportedly unemployed during the August 2009 VA examination, he has not alleged, and the evidence does not show, that his service-connected disabilities render him unemployable.  Moreover, such impairment is contemplated by his assigned ratings.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.


      ORDER

Service connection for hyperlipidemia is denied.

Service connection for cellulitis is denied.

Service connection for a right ankle disorder is denied.

Service connection for influenza is denied.

Service connection for tonsillitis is denied.

Service connection for myositis is denied.

Service connection for bilateral hearing loss is denied.  

An initial disability rating in excess of 10 percent for varicose veins, right leg, is denied.
	
An initial disability rating in excess of 10 percent for scar, left eyebrow, is denied.

An initial disability rating in excess of 10 percent for GERD is denied.

An initial compensable disability rating for left ankle fracture is denied.

An initial compensable disability rating for peripheral edema, left leg, is denied.

An initial compensable disability rating for onychomycosis is denied.  

An initial compensable disability rating for scars on anterior and posterior side of trunk and right thigh is denied.

 
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the Veteran's claim for service connection for a bilateral eye disorder, the Board finds that a remand is required in order to afford the Veteran a new VA examination so as to determine the etiology of such claimed disorder.  In this regard, his service treatment records show notations of astigmatism and presbyopia as early as October 2006.  August 2007, March 2008, and January 2009 records continue to show both astigmatism and presbyopia as conditions experienced by the Veteran.  

In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. § 3.303(c).  

The Veteran was afforded a VA eye examination in August 2009.  At the time of the examination the Veteran reported being diagnosed with vision problems, including astigmatism and presbyopia in 1988.  The Veteran reported that his bilateral eye disorder was due to trauma he sustained in 1988 when he was involved in a parachute accident.  The Veteran stated that his vision had been blurred since his entire brigade launched a parachute attack in Grenada.  He reported that he was shot in the leg and was subsequently unconscious for three days.  He stated that he had poor vision since that time.  He reported pain, distorted vision, redness, swelling, sensitivity to light, watering, and blurred vision.  He had no enlarged images, discharge, flare, haloes, or floaters.  The eye symptoms of pain, redness, sensitivity to light, distorted vision, swelling, watering, and blurred vision had all been present since the accident.  The Veteran did not have a history of diabetes.  He stated that he had not had any incapacitating episodes in the past 12 months due to his eye condition.  He also denied any hospitalizations or surgery for his eyes.  With regard to functional impairment, the Veteran reported that it took 30 minutes for his eyes to adjust to being able to see in the mornings when he awoke.  

On physical examination, the examiner diagnosed both astigmatism and presbyopia.  With regard to the astigmatism, the examiner wrote that the subjective factors were blurred vision and the objective factors were corneal astigmatism.  With regard to the presbyopia, the examiner wrote that the subjective factors were blurred reading vision and objective factors were early presbyopia.  There were no findings of cataracts or retinopathy on examination.  

Unfortunately, while the August 2009 VA contract eye examiner noted the Veteran's diagnoses of astigmatism and presbyopia, the examiner did not provide an opinion as to whether these disorders were the result of the Veteran's claimed trauma to the eyes.  As such, the August 2009 VA contract examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether the Veteran's astigmatism and presbyopia is the result of in-service superimposed disease or injury whether any other bilateral eye disorder is related to his military service, specifically whether it was incurred as a result of the documented in-service injury to the left side of his face in 1988.

With regard to the Veteran's claim for an increased rating for essential hypertension, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of this disorder.  Significantly, the Veteran was most recently afforded a VA examination regarding his hypertension in August 2009.  Subsequently, VA treatment records show that the Veteran was hospitalized for four days in November 2013 due to his hypertension.  On remand, the Veteran should be afforded a new VA examination for his service-connected essential hypertension so as to determine the current nature and severity of this disorder given the Veteran's recent hospitalization.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, in the Veteran's December 2009 notice of disagreement the Veteran indicated that he had been treated for his hypertension by Dr. G.C. for the past three years.  The only treatment record in the claims file from Dr. G.C. is dated in January 2010.  Also, in a July 2010 report of contact, the Veteran reported that VA did not have all of his civilian doctor's records.  While an attempt was made to obtain an authorization form from the Veteran for private treatment records, particularly records from Dr. G.C., the Veteran did not respond.  Given, the need to remand the bilateral eye and hypertension issues, an attempt should be made to obtain any outstanding medical records in this case for consideration in the Veteran's appeal.  
	
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his bilateral eye disorder and/or hypertension since service, to specifically include records from Dr. G.C. dated prior to and after January 2010.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any VA treatment records.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records,, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral eye disorder.   The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should identify all current disorders of the eyes.  Thereafter, he or she should offer an opinion regarding the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that there was additional disability due to disease or injury superimposed upon the Veteran's eyes during service, to include the 1988 injury to the left side of the face noted in the Veteran's service treatment records?   

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any other bilateral eye disorder had its onset during or is in any way related to his military service, to include the 1988 injury to the left side of the face noted in the Veteran's service treatment records?

The examiner should specifically address the Veteran's reported history of these disorders in service.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

A complete rationale should be given for all opinions and conclusions expressed.  

3. After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his hypertension.  Any indicated studies should be performed.  The claims file should be made available to and be reviewed by the examiner.  The examiner should report the nature and severity of all symptomatology of the Veteran's hypertension.  The examiner should record blood pressure readings (diastolic and systolic pressure), and confirm by readings taken two or more times on at least three different days; and indicate whether the disease requires continuous medication for control.  In this regard, the examiner should specifically indicate whether the Veteran's hypertension more nearly approximates a history of diastolic pressure predominantly 100 or more and requires continuous medication for control. 

The examiner should set forth a complete rationale for all findings and conclusions in the examination report.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





                                                                    (CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


